 
Exhibit 10.1
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 


 


 
EMPLOYMENT AGREEMENT
 
by and between
 
ODYSSEY HEALTHCARE, INC.
 
and
 
CRAIG P. GOGUEN
 
dated
 
July 26, 2007
 
 
 
 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 

--------------------------------------------------------------------------------




 

 
TABLE OF CONTENTS
 

   
Page
      1. Certain Definitions
1
     
2.
Term of Employment; Non-Renewal of Term
5
     
3.
Terms of Employment
5
 
(a)
Position and Duties
5
 
(b)
Compensation
6
       
4.
Termination of Employment
9
 
(a)
Death
9
 
(b)
Disability
9
 
(c)
Cause
9
 
(d)
Resignation by Employee
9
 
(e)
Agreement Not to Terminate
9
       
5.
Compensation Upon Termination Prior to a Change in Control of the Company and
After the Second Anniversary of such Change in Control
10
 
(a)
Death or Disability
10
 
(b)
For Cause; Resignation by Employee Without Good Reason; Non-Renewal Election by
Employee
10
 
(c)
Without Cause; Resignation by Employee for Good Reason; Non-Renewal Election by
the Company
11
       
6.
Compensation Upon Employment Termination Occurring On or Within Two Years After
a Change in Control of the Company
12
 
(a)
Compensation Upon Termination
12
       
7.
Other Provisions Relating to Termination
14
 
(a)
Notice of Termination
14
 
(b)
Date of Termination
15
 
(c)
Good Reason
15
 
(d)
Cause
16
 
(e)
Full Settlement; Mitigation
16
 
(f)
Release and Other Agreements
16
 
(g)
409A Compliance.
17
       
8.
Disclosure of, Access to and Entrustment of Confidential Information, Business
Opportunities and Business Goodwill
17
     
9.
Confidential Information; Ownership of Property
17
 
(a)
Obligations to Maintain Confidentiality
17
 
(b)
Ownership of Work Product
19
     
 
10.
Non-Competition; Non-Solicitation; Non-Disparagement
20
     
11.
Successors; Binding Agreement
21
     
12.
Effect of Agreement on Plans and Agreements Governing Awards
22
     
13.
Miscellaneous
22
 
(a)
Construction
22
 
(b)
Notices
22
 
(c)
Severability
23
 
(d)
Withholding
23
 
(e)
No Waiver
23
 
(f)
Equitable and Other Relief
24
 
(g)
Entire Agreement
24
 
(h)
Arbitration
24
 
(i)
Attorney Fees
25
 
(j)
Survival
25
 
(k)
Governing Law
25
 
(l)
Amendments
25
 
(m)
Employee Acknowledgement
25
 
(n)
Counterparts
25

 
 
i

--------------------------------------------------------------------------------


 
EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into July 26,
2007 to be effective as of August 20, 2007 (the “Effective Date”), by and
between Odyssey HealthCare, Inc., a Delaware corporation (the “Company”), and
Craig P. Goguen (“Employee”).
 
RECITALS:
 
A.  The Company is a national provider of hospice services and desires to employ
Employee as the Senior Vice President and Chief Operating Officer of the
Company.
 
B.  The Company considers the establishment and maintenance of a sound and vital
management group to be essential to protecting and enhancing its best interests
and the best interests of its stockholders.
 
C.  In order to induce Employee to accept employment by the Company as an
officer of the Company and its Subsidiaries (as defined in Section 1(o) below),
the Company is willing to agree to provide certain severance benefits to
Employee in the event that Employee’s employment is terminated or changed under
the circumstances described in this Agreement.
 
D.  Employee is desirous of committing himself to serve the Company and its
Subsidiaries on the terms herein provided.
 
AGREEMENTS:
 
NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements contained herein, and other good and valuable consideration, the
sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:
 
1.  Certain Definitions.  As used in this Agreement, the following terms have
the meanings set forth below:
 
(a)           “Acquiring Person” means any Person or group of related Persons
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) other
than (i) Employee or any Employee Affiliate, or (ii) the Company, any of the
Company’s Subsidiaries, any employee benefit plan of the Company or of a
Subsidiary of the Company or of a corporation owned directly or indirectly by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or of a Subsidiary of
the Company or of a corporation owned directly or indirectly by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company.
 
(b)           “Affiliate” means, with respect to any Person, any other Person
that directly or indirectly controls, is controlled by, or is under common
control with the Person in question. As used in this definition of “Affiliate,”
the term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through ownership of Voting Securities, by contract, or otherwise.
 
1

--------------------------------------------------------------------------------


 
(c)           “Board” means the Board of Directors of the Company and any
committee thereof.
 
(d)           “Cause” means Employee’s
 
(i)  continued failure to substantially perform Employee’s material obligations
and duties under Section 3(a) (other than as a result of physical or mental
incapacity), as reasonably determined by the Board, and which is not remedied
within 30 days after receipt of written notice from the Company specifically
identifying the manner in which the Company believes that Employee has not
substantially performed Employee’s material obligations and duties under Section
3(a);
 
(ii)  commission of an act of fraud, embezzlement, misappropriation, willful
misconduct, bad faith, dishonesty, breach of trust, or breach of fiduciary duty
against the Company;
 
(iii)  material breach of Sections 8, 9 or 10;
 
(iv)  conviction, plea of no contest or nolo contendere, deferred adjudication
or unadjudicated probation for any felony or any crime involving moral
turpitude;
 
(v)  failure to carry out, or comply with, in any material respect, any lawful
directive of the Board or the Reporting Officer (as defined in Section 3(a))
consistent with the terms of this Agreement, which is not remedied within 30
days after receipt of written notice from the Company specifying such failure;
 
(vi)  violation of the Company’s substance abuse policy; or
 
(vii)  suspension or termination of Employee from participation in the Medicare
or Medicaid programs.
 
(e)           “Change in Control” means the occurrence of any of the following
events:
 
(i)  any of the events described in clauses (ii), (iii) and (iv) of the
definition of “Change in Control” in the Odyssey HealthCare, Inc. 2001
Equity-Based Compensation Plan as in effect on the date of this Agreement; or
 
(ii)  any Acquiring Person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of securities of the
Company representing fifty percent or more of the combined voting power of the
then outstanding Voting Securities of the Company.
 
(f)           “Competing Business” means a business that competes in any
material respect with the business engaged in by the Company or any of its
Subsidiaries, (A) at the time in question in respect of the Term of
Non-Competition (as defined in Section 1(p)) occurring prior to the Date of
Termination and (B) as of the Date of Termination (as defined in Section 7(b))
in respect of the Term of Non-Competition occurring on and after the Date of
Termination.
 
2

--------------------------------------------------------------------------------


 
(g)           “Competing Services” means services that, if provided to a
business other than a Competing Business, would constitute the conduct of a
Competing Business.
 
(h)           “Disability” means Employee’s inability to perform, with or
without reasonable accommodations, the essential functions of Employee’s
position hereunder for a period of 180 consecutive days due to mental or
physical incapacity, as determined by mutual agreement of a physician selected
by the Company or its insurers and a physician selected by Employee; provided,
however, that if the opinion of the Company’s physician and Employee’s physician
conflict, the Company’s physician and Employee’s physician shall together agree
upon a third physician, whose opinion shall be binding.  The foregoing
definition of “Disability” is not intended to and shall not affect the
definition of “disability” or any similar term in any insurance policy the
Company or any of its Subsidiaries may provide.
 
(i)           “Employee Affiliate” means any Person directly or indirectly
controlled by Employee. For purposes of this Agreement, a Person shall be
presumed to be controlled by Employee if (i) Employee is a general partner of
such Person (including any partnership in which Employee is a general partner or
any trust in which Employee is a trustee or beneficiary), (ii) Employee directly
or indirectly beneficially owns 10% or more of the outstanding Voting Securities
of such Person or (iii) such Person is controlled by any Person contemplated in
clauses (i) or (ii) of this definition.
 
(j)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
 
(k)           “Geographic Area” means each city (including the 50-mile radius
surrounding such city) in which the Company or any of its Subsidiaries has a
facility that engages in its respective business or any line of its business
(A) at the time in question in respect of the Term of Non-Competition occurring
prior to the Date of Termination and (B) as of the Date of Termination in
respect of the Term of Non-Competition occurring on and after the Date of
Termination.
 
(l)           “Good Reason” means, subject to the terms and provisions of this
Agreement (including Sections 1(d) and 4(b)), the occurrence of one or more of
the following events:
 
(i)  any removal of Employee from the offices of Senior Vice President and Chief
Operating Officer of the Company; provided, however, that Good Reason may not be
asserted by Employee under this clause (i) after a Non-Renewal Notice has been
given by either the Company or Employee;
 
(ii)  any termination or material reduction of a material benefit under any
Investment Plan or Welfare Plan in which Employee participates unless (A) there
is substituted a comparable benefit that is economically substantially
equivalent to the terminated or reduced benefit prior to such termination or
reduction or (B) benefits under such Investment Plan or Welfare Plan are
terminated or reduced with respect to all employees previously granted benefits
thereunder;
 
(iii)  any reduction in Employee’s Annual Base Salary;
 
3

--------------------------------------------------------------------------------


 
(iv)  any failure by the Company to comply with any of the provisions of Section
3(b), which failure is not contemplated previously within this definition;
 
(v)  any failure by the Company to comply with Section 11(c);
 
(vi)  the relocation or transfer of Employee’s principal office to a location
more than 50 miles from Employee’s work address as of the Effective Date in the
city of Dallas, Texas, without Employee’s consent;
 
(vii)  a change in Employee’s reporting relationship described in Section 3(a)
which results in Employee reporting to an officer of the Company other than the
Chief Executive Officer of the Company; or
 
(viii)  without limiting the generality of the foregoing, any material breach by
the Company or any of its Subsidiaries or other Affiliates of (A) this Agreement
or (B) any other agreement between Employee and the Company or any such
Subsidiary or other Affiliate,
 
excluding, in the case of clauses (i) through (viii), any isolated,
insubstantial and inadvertent failure not occurring in bad faith and which is
remedied by the Company promptly after receipt of notice thereof given by
Employee.
 
(m)           “Person” means any individual, partnership, limited liability
partnership, joint venture, corporation, limited liability company, trust,
association, or other entity or organization.
 
(n)           “Pro Rata Bonus” means the amount equal to the product of (i) the
amount of the Annual Bonus (as defined in Section 3(b)(ii)), if any, to which
Employee would have been entitled for the calendar year in which Employee’s Date
of Termination occurs if Employee’s employment were not terminated during such
calendar year, multiplied by (ii) a fraction, the numerator of which is the
number of days that have elapsed since the beginning of such calendar
year through (but not including) Employee’s Date of Termination, and the
denominator of which is the total number of days in such calendar year.  The
amount, if any, of the Annual Bonus to which Employee would have been entitled
for the calendar year in which the Date of Termination occurs shall be
determined by the Board in its sole good faith discretion; provided, however,
that during the period on or within two years after a Change in Control, for
purposes of determining the amount of the Pro Rata Bonus, Employee shall be
deemed to have been entitled to an Annual Bonus of not less than the amount of
the last Annual Bonus awarded to Employee prior to such Change in Control, and
provided further however that any determination by the Board as to satisfaction
of a performance standard shall be made in the same manner as such determination
is made for the other executive officers of the Company.
 
(o)           “Subsidiary” means, with respect to any Person, any corporation or
other entity of which a majority of the voting power of the voting equity
securities or equity interest is owned, directly or indirectly, by that Person.
 
4

--------------------------------------------------------------------------------


 
(p)            “Term of Non-Competition” means the period of time beginning on
the Effective Date and continuing until 5:00 p.m., Dallas, Texas time, on the
first anniversary of the Date of Termination.
 
(q)           “Voting Securities” means any securities that vote generally in
the election of directors, in the admission of general partners, or in the
selection of any other similar governing body.
 
(r)           “without Cause” means a termination by the Company of Employee’s
employment during the Term at the Company’s sole discretion for any reason other
than a termination based upon Cause, death or Disability; provided that,
“without Cause” does not include termination of this Agreement and Employee’s
employment pursuant to Section 2.
 
2.  Term of Employment; Non-Renewal of Term.  Subject to the terms and
provisions of this Agreement, the Company hereby agrees to employ Employee, and
Employee hereby agrees to be employed by the Company, for the period (the
“Term”) commencing on the Effective Date and, unless Employee’s employment
hereunder is sooner terminated in accordance with the terms hereof, expiring at
5:00 p.m., Dallas Texas time, on August 19, 2010; provided, however, that
commencing on August 19, 2010 (the Employment Expiration Date”), and on each
August 19th occurring thereafter, the Term shall automatically (without any
action by either party) be extended for one additional year unless, at least 90
days prior to the expiration of the Term, the Company or Employee shall have
given written notice (a “Non-Renewal Notice”) that it or Employee, as
applicable, does not wish to extend this Agreement (a “Non-Renewal”).  Either
party may elect not to renew this Agreement.  The term “Term,” as utilized in
this Agreement, shall refer to the Term as so automatically extended.  The Term
shall expire as a result of any Non-Renewal at 5:00 p.m., Dallas, Texas time, on
the August 19th of the extension period during which a Non-Renewal Notice is
given, and Employee’s employment shall terminate at the expiration of the Term.
 
3.  Terms of Employment.
 
(a)  Position and Duties
 
(i)  During the Term, Employee shall serve as Senior Vice President and Chief
Operating Officer of the Company.  In so doing, Employee shall have such powers
and duties (including holding officer positions with one or more Subsidiaries of
the Company) as may be assigned from time to time by the Board, so long as such
powers and duties are reasonable and customary for Senior Vice Presidents and
Chief Operating Officers of an enterprise comparable to the Company.  Employee
shall report to the Chief Executive Officer of the Company (the “Reporting
Officer”).
 
(ii)  During the Term, and excluding any periods of vacation and sick leave to
which Employee is entitled, Employee agrees to devote all of Employee’s business
time to the business and affairs of the Company and, to the extent necessary to
discharge the responsibilities assigned to Employee hereunder, to (a) use
Employee’s best efforts to perform diligently, faithfully, effectively and
efficiently such responsibilities, (b) use Employee’s best efforts to promote
the interests of the Company; (c) use Employee’s reasonable best efforts to
maintain Employer’s status as a participating provider under the Medicare and
Medicaid programs; and (d) perform such other duties appropriate for Employee’s
position as the Board or the Reporting Officer may from time to time reasonably
direct.
 
5

--------------------------------------------------------------------------------


 
(iii)  Employee shall not engage, directly or indirectly, in any other business,
investment, or activity that interferes with the performance of Employee’s
duties under this Agreement, is contrary to the interests of the Company or
requires any portion of Employee’s business time; provided, however, that during
the Term, it shall not be a violation of this Agreement for Employee to (1)
serve on the board of directors (or similar governing body) of one or more other
companies that do not engage in a Competing Business if the Board has provided
prior approval (which shall not be unreasonably withheld) for such service,
(2) serve on corporate, civic, charitable or industry sector association boards
or committees, (3) deliver lectures or fulfill speaking engagements and (4)
manage personal investments, so long as such activities do not materially
interfere with the performance of Employee’s responsibilities as an employee of
the Company in accordance with this Agreement.
 
(b)  Compensation.
 
(i)  Annual Base Salary.  During the Term, Employee shall receive an annual base
salary (“Annual Base Salary”), which shall be paid bi-weekly in accordance with
the customary payroll practices for executive officers of the Company, in an
amount at least equal to $310,000.00 per year.  At least annually (by no later
than January 31 of each year) during the Term, the Board shall review the Annual
Base Salary of Employee and may increase (but not decrease) the Annual Base
Salary by such amount as the Board shall deem appropriate.  The term “Annual
Base Salary” as used in this Agreement shall refer to the Annual Base Salary as
it may be so increased.
 
(ii)  Annual Bonus.  During the Term, Employee shall be eligible to receive, in
addition to the Annual Base Salary, such annual bonus payments as the Board may
specify in its sole discretion (each, an “Annual Bonus”).  Annually (by no later
than March 15 of each calendar year during the Term), the Board shall determine
the amount (or amount range) of the Annual Bonus that Employee shall be eligible
to receive for the calendar year and the performance goals that must be achieved
for Employee to become entitled to receive the Annual Bonus for such calendar
year.  For each calendar year (or partial calendar year) during the Term, the
Board shall determine in its sole good faith discretion whether the performance
goals established for Employee for such calendar year have been achieved, such
determination to be made by no later than the date on which the Company publicly
announces its earnings for such calendar year in a press release in the
immediately following calendar year.  Subject to the terms hereof, any Annual
Bonus that Employee becomes entitled to receive shall be payable to Employee
within fifteen days after such determination by the Board.  Notwithstanding
anything to the contrary in this Agreement, Employee shall not be entitled to
any Annual Bonus for the 2007 calendar year; provided, however, Employee’s
Annual Bonus for the 2008 calendar year shall be determined by the Board based
on Employee’s Annual Base Salary for the 2008 calendar year plus the prorated
amount of Employee’s Annual Base Salary earned for the 2007 calendar year and
shall be subject to the achievement of the performance goals for the 2008
calendar year established by the Board in accordance with this Section 3(b)(ii).
 
6

--------------------------------------------------------------------------------


 
(iii)  Stock Options.  On the Effective Date, the Company shall grant Employee
an option to purchase an aggregate of 225,000 shares of the Company’s common
stock, which grant shall be subject to the terms and provisions of the Odyssey
HealthCare, Inc. 2001 Equity-Based Compensation Plan Management Stock Option
Agreement, dated August 20, 2007, attached hereto as Exhibit A and the Odyssey
HealthCare, Inc. 2001 Equity-Based Compensation Plan dated as of November 5,
2001, as amended by that certain First Amendment to the Odyssey HealthCare, Inc.
2001 Equity-Based Compensation Plan dated as of May 5, 2005 and by that certain
Second Amendment to the Odyssey HealthCare, Inc. 2001 Equity-Based Compensation
Plan dated as of May 5, 2005.
 
(iv)  Incentive, Savings, Stock Option and Retirement Plans.  During the Term,
Employee shall be entitled to participate in all incentive, savings, stock
option, equity-based, profit sharing and retirement plans, practices, policies
and programs applicable generally to other executive officers of the
Company (“Investment Plans”), subject to all of the terms and conditions of such
Investment Plans.
 
(v)  Welfare Benefit Plans.  During the Term, Employee and/or Employee’s family,
as the case may be, shall be eligible for participation in and shall receive all
benefits under the welfare benefit plans, practices, policies and programs
(“Welfare Plans”) provided by the Company (including, without limitation,
medical, prescription, dental, short-term and long-term disability, salary
continuance, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other
executives of the Company, subject to all of the terms and conditions of such
Welfare Plans.
 
(vi)  Perquisites.  During the Term, Employee shall be entitled to receive (in
addition to the benefits described above) such perquisites and fringe benefits
appertaining to Employee’s position in accordance with any policies, practices,
and procedures established by the Board.  In addition to the forgoing, Employee
shall be entitled to receive a health club dues allowance of not more than
$100.00 per month, as determined by the Board.
 
(vii)  Expenses.  During the Term, Employee shall be entitled to receive prompt
reimbursement for all reasonable business-related expenses incurred by Employee
in the performance of Employee’s duties in accordance with the Company’s
policies, practices and procedures.
 
(viii)  Vacation and Holidays.  During the Term, Employee shall be entitled to
paid vacation, in accordance with the plans, policies, programs and practices of
the Company for its executive officers.  In addition, Employee shall be entitled
to sick leave and paid holidays, in accordance with the plans, policies,
programs and practices of the Company for its executive officers.
 
(ix)  Proration.  Above, any payments or benefits payable to Employee hereunder
in respect of any calendar year during which Employee is employed by the Company
for less than the entire year, unless otherwise provided in the applicable plan
or arrangement or by this Agreement, shall be prorated in accordance with the
number of days in such calendar year during which Employee is so employed.
 
7

--------------------------------------------------------------------------------


 
(x)  Relocation Expenses.  Company shall reimburse Employee for the following
expenses related to his relocation to the Dallas, Texas metropolitan area:
 
(A)  Reimbursement for reasonable out-of-pocket expenses incurred by Employee
for packing, moving and unpacking Employee’s household goods, personal effects
and two cars from his current residence in Simsbury, Connecticut (“Former
Residence”) to his new residence in the Dallas, Texas metropolitan area up to a
maximum amount of $30,000.00 and for the travel expenses of Employee and
Employee’s wife and children in connection with such move, subject to the
Company’s travel reimbursement policy;
 
(B)  Reimbursement for reasonable out-of-pocket expenses incurred by Employee
for up to two (2) house hunting trips for Employee and his wife to the Dallas,
Texas metropolitan area, subject to the Company’s travel reimbursement policy;
and
 
(C)  Reimbursement, on a monthly basis, for reasonable out-of-pocket expenses
incurred by Employee for interim living expenses from the Effective Date until
the earlier of (1) the date Employee sells the Former Residence or (2) twelve
(12) months after the Effective Date, in an amount equal to either (x) in the
event Employee leases a temporary residence in the Dallas, Texas metropolitan
area before selling the Former Residence, the sum of the actual monthly lease
payment incurred by Employee to lease such temporary residence plus the actual
monthly lease payment incurred by Employee to lease temporary storage for
Employee’s household goods and personal effects or (y) in the event Employee
purchases a permanent residence in the Dallas, Texas metropolitan area before
selling the Former Residence, the sum of the regular monthly payment on the
existing mortgage on the Former Residence less the portion of the monthly
payment allocable to principal plus the monthly pro rata amount of the annual
property insurance premium paid by Employee on the Former Residence; provided,
however, the total monthly payments payable by Company to Employee under this
Section 3(b)(x)(C) shall not exceed $60,000.00.  The reimbursement provided for
under this Section 3(b)(x)(C) is subject to Employee using reasonable efforts to
sell the Former Residence.
 
To the extent any payments made to Employee under (A), (B) and (C), above, are
not deductible by Employee for federal income tax purposes, Company shall gross
up Employee’s salary by an amount equal to 36.45% of the non-deductible amount
paid to Employee.  In addition to the reimbursement of actual relocation related
expenses set forth above in this Section 3(b)(x), Company shall pay to Employee
a miscellaneous relocation allowance of $20,000.00, payable within fourteen (14)
days following the Effective Date, which amount shall not be subject to any
gross-up for federal or state taxes.
 
 
8

--------------------------------------------------------------------------------


 
4.  Termination of Employment.
 
(a)  Death.  Employee’s employment hereunder shall terminate automatically upon
Employee’s death during the Term.
 
(b)  Disability.  If the Disability of Employee has occurred during the Term,
the Company may give to Employee a written Notice of Termination (as defined in
Section 7(a)) in accordance with Section 7(a) of its intention to terminate
Employee’s employment hereunder.  In such event, Employee’s employment shall
terminate effective on the 30th day after receipt of such notice by Employee
(the “Disability Effective Date”); provided that, within 30 days after receipt
of the Notice of Termination, Employee shall not have returned to perform, with
or without reasonable accommodations, the essential functions of Employee’s
position on a full-time basis.  During any period of Employee’s Disability, the
Company may assign Employee’s duties to any other Employee of the Company or may
engage or hire a third party to perform such duties and any such action shall
not be deemed “Good Reason” for Employee to terminate this Agreement pursuant to
Section 4(d)(i) so long as Employee continues to receive the compensation and
benefits under Section 3 during such period.
 
(c)  Cause.  Subject to Section 7(d), the Company may terminate Employee’s
employment at any time during the Term for Cause or without Cause.
 
(d)  Resignation by Employee.  At Employee’s option, Employee may terminate
Employee’s employment hereunder (i) subject to Section 7(c), for Good Reason or
(ii) without Good Reason.
 
(e)  Agreement Not to Terminate.  Notwithstanding any provision to the contrary
contained in this Agreement, the Company agrees that it shall not have the right
to terminate Employee’s employment, other than for Cause, for a period of time
commencing on the Effective Date and ending at 5:00 p.m., Dallas, Texas time, on
the 180th day following the Effective Date.
 
5.  Compensation Upon Termination Prior to a Change in Control of the Company
and After the Second Anniversary of such Change in Control.  Prior to the
occurrence of a Change in Control of the Company and after the second
anniversary of such Change in Control of the Company, conditioned on the
execution and delivery of a Release (as defined in Section 7(f)) signed by
Employee or Employee’s legal representative pursuant to Section 7(f), Employee
shall, subject to the provisions of Section 7(g), be entitled to the following
compensation from the Company upon the termination of Employee’s employment
during the Term, which shall be in lieu of any other severance pay or employment
benefits to which Employee might otherwise be entitled (whether contractual or
under a severance plan, the WARN Act, any other applicable law, or otherwise):
 
(a)  Death or Disability.  If Employee’s employment is terminated by reason of
Employee’s death or Disability, the Company shall pay to Employee or Employee’s
legal representatives (i) within 60 days after the Employee’s Date of
Termination, a lump sum in cash equal to the sum of Employee’s Annual Base
Salary through the Date of Termination to the extent not previously paid and any
compensation previously deferred by Employee (together with any accrued interest
or earnings thereon) (the “Accrued Obligations”); (ii) the amount of any Annual
Bonus to which Employee was entitled for the calendar year ending prior to the
Date of Termination to the extent not previously paid, which amount shall be
paid at such time as the Company pays other executives of the Company annual
bonuses for the prior calendar year (but in no event later than the fifteenth
business day after the Company publicly announces its earnings for such calendar
year in a press release); (iii) without duplication of any amount payable
pursuant to clause (ii) above, the amount of any Pro Rata Bonus, which shall be
paid at such time as the Company pays the other executives of the Company annual
bonuses for the calendar year in which Employee’s Date of Termination occurs
(but in no event later than the fifteenth business day after the Company
publicly announces its earnings for such calendar year in a press release); (iv)
any amounts arising from Employee’s participation in, or benefits under, any
Investment Plan (the “Accrued Investments”), which amounts shall be paid in
accordance with the terms and conditions of such Investment Plan; and (v) any
amounts to which Employee or Employee’s spouse, beneficiaries or estate are
entitled from Employee’s participation in, or benefits under, any Welfare Plan
(“Accrued Welfare Benefits”), which amounts shall be paid in accordance with the
terms and conditions of such Welfare Plan.  Except as described in this Section
5(a), in the event of Employee’s termination by reason of Employee’s death or
Disability, Employee and Employee’s legal representatives, as applicable, shall
forfeit all rights to any other compensation.
 
9

--------------------------------------------------------------------------------


 
(b)  For Cause; Resignation by Employee Without Good Reason; Non-Renewal
Election by Employee.  If the Company shall terminate Employee’s employment for
Cause or Employee resigns without Good Reason or Employee’s employment is
terminated due to a Non-Renewal election by Employee, the Company shall have no
further obligations to Employee other than the obligation for payment of:
 
(i)  the Accrued Obligations, which shall be payable within 60 days after
Employee’s Date of Termination;
 
(ii)  the amount of any Annual Bonus to which Employee was entitled for the
calendar year ending prior to the Date of Termination to the extent not
previously paid, which amount shall be payable at such time as the Company pays
other executive of the Company annual bonuses for the prior calendar year (but
in no event later than the fifteenth business day after the Company publicly
announces its earnings for such calendar year in a press release);
 
(iii)  the Accrued Investments, which amounts shall be paid in accordance with
the terms and conditions of the Investment Plans;
 
(iv)  the Accrued Welfare Benefits, which amounts shall be paid in accordance
with the terms and conditions of the Welfare Plans; and
 
(v)  without duplication of any amount payable pursuant to clause (ii) above,
solely in the case of a Non-Renewal by Employee, the amount of any Pro Rata
Bonus, which shall be paid at such time as the Company pays the other executives
of the Company annual bonuses for the calendar year in which Employee’s Date of
Termination occurs (but in no event later than the fifteenth business day after
the Company publicly announces its earnings for such calendar year in a press
release).
 
Except as described in this Section 5(b), in the event of Employee’s termination
by the Company for Cause or by Employee without Good Reason or due to a
Non-Renewal election by Employee, Employee shall forfeit all rights to any other
compensation.
 
10

--------------------------------------------------------------------------------


 
(c)  Without Cause; Resignation by Employee for Good Reason; Non-Renewal
Election by the Company.  If the Company shall terminate Employee’s employment
without Cause (other than by reason of Employee’s death or Disability or a
Non-Renewal) or Employee resigns for Good Reason or Employee’s employment is
terminated due to a Non-Renewal election by the Company, then the Company shall
pay or provide Employee:
 
(i)  within 60 days after Employee’s Date of Termination, a lump sum in cash
equal to the aggregate of the following amounts: (A) the Accrued Obligations and
(B) the amount of any Annual Bonus to which Employee was entitled for the
calendar year ending prior to the Date of Termination to the extent not
previously paid;
 
(ii)  without duplication of any amount payable pursuant to clause (i)(B) above,
the amount of any Pro Rata Bonus, which shall be paid at such time as the
Company pays the other executives of the Company annual bonuses for the calendar
year in which Employee’s Date of Termination occurs (but in no event later than
the fifteenth business day after the Company publicly announces its earnings for
such calendar year in a press release);
 
(iii)  the Accrued Investments, which amounts shall be paid in accordance with
the terms and conditions of the Investment Plans;
 
(iv)  the Accrued Welfare Benefits, which amounts shall be paid in accordance
with the terms and conditions of the Welfare Plans;
 
(v)  the amount of Employee’s Annual Base Salary as of the Date of Termination,
which amount shall be paid in bi-weekly payments, in accordance with the
customary payroll practices of the Company, for the period from the Date of
Termination through the first anniversary of the Date of Termination (such
period, the “Severance Period”) in accordance with the customary payroll
practices for executive officers of the Company; provided, however, that
Employee shall be entitled to receive the amount payable pursuant to this
Section 5(c)(v) only so long as Employee has not breached the provisions of
Section 8, 9 or 10, at which time the Company’s payment obligations pursuant to
this Section 5(c)(v) shall immediately cease;
 
(vi)  if Employee is entitled on the Date of Termination to coverage under the
medical, prescription, and dental portions of the Welfare Plans, continuation of
such coverage for Employee and Employee’s dependents for a period ending on the
later to occur of (A) the first anniversary of the Date of Termination or (B)
the Employment Expiration Date.  Employee will be responsible for paying, on an
after tax basis, the active employee cost payable by Employee with respect to
those costs paid by Employee prior to the Date of Termination and the balance of
such costs shall be paid by the Company, with income applicable to such costs
imputed to Employee; provided, however, that this coverage will count towards
the depletion of any continued health care coverage rights that Employee and
Employee’s dependents may have pursuant to the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended (“COBRA”); provided, further, however,
that Employee’s or Employee’s dependents’ rights to continued health care
coverage pursuant to this Section 5(c)(vi) shall terminate at the time Employee
or Employee’s dependents become covered, as described in COBRA, under another
group health plan, and shall also terminate as of the date the Company ceases to
provide coverage to its senior executives generally under any such Welfare Plan;
and
 
11

--------------------------------------------------------------------------------


 
(vii)  Employee shall be entitled to exercise Employee’s Awards (as defined in
the Odyssey HealthCare, Inc. 2001 Equity-Based Compensation Plan) that are
vested as of the Date of Termination pursuant to the terms of the plan or
agreement governing such Awards.
 
Except as described in this Section 5(c), in the event of Employee’s termination
by the Company without Cause or by Employee for Good Reason or due to a
Non-Renewal election by the Company, Employee shall forfeit all rights to any
other compensation.
 
6.  Compensation Upon Employment Termination Occurring On or Within Two Years
After a Change in Control of the Company.
 
(a)  Compensation Upon Termination.  After the occurrence of a Change in Control
of the Company and on or before the second anniversary of such Change in
Control, conditioned on the execution and delivery of a Release signed by
Employee or Employee’s legal representative pursuant to Section 7(f), Employee
shall, subject to the provisions of Section 7(g), be entitled to the following
compensation from the Company upon the termination of Employee’s employment
during the Term, which shall be in lieu of any other severance pay or employment
benefits to which Employee might otherwise be entitled (whether contractual or
under a severance plan, the WARN Act, any other applicable law, or otherwise):
 
(i)  Death or Disability.  If Employee’s employment is terminated by reason of
Employee’s death or Disability, then Employee or Employee’s legal
representatives shall be entitled to the same compensation benefits from the
Company as set forth in Section 5(a) to which Employee would have been entitled
if the termination of Employee’s employment had occurred prior to the occurrence
of a Change in Control or after the second anniversary of such Change in
Control.  Except as described in this Section 6(a)(i), Employee’s death or
Disability, Employee and Employee’s legal representatives, as applicable, shall
forfeit all rights to any other compensation.
 
(ii)  For Cause; Resignation by Employee Without Good Reason; Non-Renewal
Election by Employee.  If the Company shall terminate Employee’s employment for
Cause or Employee resigns without Good Reason or Employee’s employment is
terminated due to a Non-Renewal election by Employee, then Employee or
Employee’s legal representatives shall be entitled to the same compensation
benefits from the Company as set forth in Section 5(b) to which Employee would
have been entitled if the termination of Employee’s employment had occurred
prior to the occurrence of a Change in Control or after the second anniversary
of such Change in Control.  Except as described in this Section 6(a)(ii), in the
event of Employee’s termination by the Company for Cause or by Employee without
Good Reason or due to a Non-Renewal election by Employee, Employee shall forfeit
all rights to any other compensation.
 
(iii)  Without Cause; Resignation by Employee for Good Reason; Non-Renewal
Election by the Company.  If the Company shall terminate Employee’s employment
without Cause (other than by reason of Employee’s death or Disability) or
Employee resigns for Good Reason or Employee’s employment is terminated due to a
Non-Renewal election by the Company, then the Company shall pay or provide
Employee:
 
12

--------------------------------------------------------------------------------


 
(A)  within 60 days after Employee’s of Termination, a lump sum in cash equal to
the aggregate of the following amounts: (1) the Accrued Obligations and (2) the
amount of any Annual Bonus to which Employee was entitled for the calendar year
ending prior to the Date of Termination to the extent not previously paid;
 
(B)  the amount of any Pro Rata Bonus, which shall be paid at such time as the
Company pays the other executives of the Company annual bonuses for the calendar
year in which Employee’s Date of Termination occurs (but in no event later than
the fifteenth business day after the Company publicly announces its earnings for
such calendar year in a press release);
 
(C)  the Accrued Investments, which amounts shall be paid in accordance with the
terms and conditions of the Investment Plans;
 
(D)  the Accrued Welfare Benefits, which amounts shall be paid in accordance
with the terms and conditions of the Welfare Plans;
 
(E)  bi-weekly payments each of which are equal to 1/26th of the highest Annual
Base Salary to which Employee was entitled during the 24-month period ending on
the Date of Termination, payable in accordance with the customary payroll
practices of the Company, which payments shall continue from the Date of
Termination through the later to occur of (1) the first anniversary of the Date
of Termination or (2) the second anniversary of the date on which the Change of
Control was consummated (such period, the “Change of Control Severance Period”);
provided, however, that Employee shall be entitled to receive the amount payable
pursuant to this Section 6(a)(iii)(E) only so long as Employee has not breached
the provisions of Section 8, 9 or 10, at which time the Company’s payment
obligations pursuant to this Section 6(a)(iii)(E) shall immediately cease; and
 
(F)  if Employee is entitled on the Date of Termination to coverage under the
medical, prescription, and dental portions of the Welfare Plans, continuation of
such coverage for Employee and Employee’s dependents for a period ending on the
later to occur of (1) the first anniversary of the Date of Termination or (2)
the Employment Expiration Date.  Employee will be responsible for paying, on an
after tax basis, the active employee cost by Employee with respect tot those
costs paid by Employee prior to the Date of Termination and the balance of such
costs shall be paid by the Company, with income applicable to such costs imputed
to Employee; provided, however, that this coverage will count towards the
depletion of any continued health care coverage rights that Employee and
Employee’s dependents may have pursuant to COBRA; provided further, however,
that Employee’s or Employee’s dependents’ rights to continued health care
coverage pursuant to this Section 6(a)(iii)(F) shall terminate at the time
Employee or Employee’s dependents become covered, as described in COBRA, under
another group health plan, and shall also terminate as of the date the Company
ceases to provide coverage to its senior executives generally under any such
Welfare Plan; and
 
13

--------------------------------------------------------------------------------


 
(G)  Employee shall be entitled to exercise Employee’s Awards (as defined in the
Odyssey HealthCare, Inc. 2001 Equity-Based Compensation Plan) that are vested as
of the Date of Termination pursuant to the terms of the plan or agreement
governing such Awards.
 
Except as described in this Section 6(a)(iii), in the event of Employee’s
termination by the Company without Cause or by Employee for Good Reason or due
to a Non-Renewal election by the Company, Employee shall forfeit all rights to
any other compensation.
 
7.  Other Provisions Relating to Termination.
 
(a)  Notice of Termination.  Any termination by the Company for Cause or without
Cause or by reason of Employee’s Disability, or by Employee’s resignation for
Good Reason or without Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section
13(b).  For purposes of this Agreement, a “Notice of Termination” means a
written notice which (i) indicates the specific termination provision in this
Agreement relied upon and (ii) to the extent applicable, sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of Employee’s employment under the provision so indicated.  The
failure by the Company or Employee to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Cause or Good Reason
shall not waive any right of the Company or Employee hereunder or preclude the
Company or Employee from asserting such fact or circumstance in enforcing the
Company’s or Employee’s rights hereunder.
 
(b)  Date of Termination.  “Date of Termination” means (i) if Employee’s
employment is terminated by reason of Employee’s death, the date of Employee’s
death; (ii) if Employee’s employment is terminated by reason of Employee’s
Disability, the Disability Effective Date (provided that Employee shall not have
returned to perform, with or without reasonable accommodation, the essential
functions of Employee’s position on a full-time basis during such 30-day
period); (iii) if Employee’s employment is terminated by the Company without
Cause or by Employee for Good Reason or without Good Reason, then, subject to
Section 7(c), the date specified in the Notice of Termination (which date shall
be a date between the date that the Notice of Termination is given and 30 days
thereafter (inclusive)); (iv) if Employee’s employment is terminated by the
Company for Cause then, subject to Section 7(d), the date on which the Notice of
Termination is given; and (v) if Employee’s employment is terminated due to a
Non-Renewal election by Employee or the Company, the date on which the Term
expires.
 
(c)  Good Reason.  Upon Employee’s learning of the occurrence of any event
described in the definition of Good Reason in Section 1(l), Employee may
terminate Employee’s employment hereunder for Good Reason within 60 days
thereafter by giving a Notice of Termination to the Company to that effect,
describing in reasonable detail the facts or circumstances giving rise to
Employee’s right to terminate Employee’s employment for Good Reason (and, if
applicable, the action required to cure same). If the effect of the occurrence
of the event described in Section 1(l) may be cured, the Company shall have the
opportunity to cure any such effect for a period of 60 days following receipt of
Employee’s Notice of Termination. If within 60 days following the Company’s
receipt of a Notice of Termination for Good Reason the Company has not cured the
facts or circumstances giving rise to Employee’s right to terminate Employee’s
employment for Good Reason, then the termination by Employee for Good Reason
shall be effective as of the date specified in Employee’s Notice of Termination.
If Employee does not give a Notice of Termination to the Company within 60 days
after learning of the occurrence of an event giving rise to Good Reason, then
this Agreement shall remain in effect; provided, however, that the failure of
Employee to terminate this Agreement for Good Reason shall not be deemed a
waiver of Employee’s right to terminate Employee’s employment for Good Reason
upon the occurrence of a subsequent event described in Section 1(l) in
accordance with the terms of this Agreement. Notwithstanding the foregoing, the
right of Employee to terminate Employee’s employment for Good Reason under
Section 4(d)(i) shall not limit the Company’s right to terminate Employee’s
employment for Cause under Section 4(c) if Cause is determined to exist prior to
the time Good Reason is determined to exist.
 
14

--------------------------------------------------------------------------------


 
(d)  Cause.  Upon the Company learning of the occurrence of any event described
in Section 1(d), the Company may at any time terminate Employee’s employment
hereunder for Cause within 60 days thereafter by giving Employee a Notice of
Termination to that effect, describing in reasonable detail the facts or
circumstances giving rise to the Company’s right to terminate Employee’s
employment for Cause (and, if applicable, the action required to cure same).  If
the Company does not give a Notice of Termination to Employee within 60 days
after learning of the occurrence of an event giving rise to Cause, then this
Agreement shall remain in effect; provided, however, that the failure of the
Company to terminate this Agreement for Cause shall not be deemed a waiver of
the Company’s right to terminate Employee’s employment for Cause upon the
occurrence of a subsequent event described in Section 1(d) in accordance with
the terms of this Agreement. Notwithstanding the foregoing, the right of the
Company to terminate Employee’s employment for Cause under Section 4(c) shall
not limit Employee’s right to resign for Good Reason under Section 4(d)(i) if
Good Reason is determined to exist prior to the time Cause is determined to
exist.
 
(e)  Full Settlement; Mitigation.  In no event shall Employee be obligated to
seek other employment or take any other action by way of mitigation of the
amounts payable to Employee under any of the provisions of this Agreement, and
such amounts shall not be reduced whether or not Employee obtains other
employment.  The Company shall not be liable to Employee for any damages for
breach of this Agreement in addition to the amounts payable under Section 5 or 6
arising out of the termination of Employee’s employment prior to the end of the
Term.  The Company shall be entitled to seek damages from Employee for any
breach of Section 8, 9 or 10 by Employee or for Employee’s criminal misconduct.
 
(f)  Release and Other Agreements.  Notwithstanding any other provision in this
Agreement to the contrary, in consideration for receiving the severance benefits
described in (i) Sections 5(c)(v), 5(c)(vi) and 5(c)(vii) or (ii) Sections
6(a)(iii)(E), 6(a)(iii)(F) and 6(a)(iii)(G), as the case may be, Employee hereby
agrees to execute (and not revoke) a release in substantially the form attached
hereto as Exhibit B (the “Release”).  If Employee fails to properly execute and
deliver the Release (or revokes the Release), Employee agrees that Employee
shall not be entitled to receive such severance benefits.  Without limiting the
foregoing, in consideration for receiving such severance benefits, upon any
termination of Employee’s employment (other than by reason of death), whether
Employee’s employment is terminated by Employee or by the Company, Employee
hereby agrees to resign in writing, in form and substance reasonably acceptable
to the Company, from all officer and/or director positions with the Company or
any Subsidiary or Affiliate thereof, effective on the Date of Termination.  For
purposes of this Agreement, the Release and the resignation shall be considered
to have been executed by Employee if it is signed by Employee’s legal
representative in the case of Employee’s legal incompetence or on behalf of
Employee’s estate in the case of Employee’s death.  Upon Employee’s execution
and delivery of the Release, the Company shall also promptly execute and deliver
the Release.
 
15

--------------------------------------------------------------------------------


 
(g)  409A Compliance.
 
To the extent required by section 409A of the Code, if on Employee’s Date of
Termination he is a “specified employee” within the meaning of section 409A of
the Code, any amounts payable to Employee by reason of his termination of
employment pursuant to Section 5 or Section 6 will be delayed for a period of
six months following the Date of Termination.  In the case of any bi-weekly
payments that would have been paid to Employee pursuant to Section 5(c)(v) or
Section 6(a)(iii)(E) during such six month period such amounts shall be paid to
him in the form of a lump sum payment at the end of the six-month period and the
remaining payments will be paid on a bi-weekly basis for the remainder of the
period specified in Section 5(c)(v) or Section 6(a)(iii)(E), as applicable.
 
8.  Disclosure of, Access to and Entrustment of Confidential Information,
Business Opportunities and Business Goodwill.  During the course of Employee’s
employment with the Company (including during the 180-day period following the
Effective Date), the Company shall disclose to Employee, or place Employee in a
position to have access to or develop, Confidential Information (as defined in
Section 9(a)(i)), and/or shall entrust Employee with business opportunities of
the Company, and/or shall place Employee in a position to develop business
goodwill on behalf of the Company.  There is a need and desire on the part of
the Company and Employee to specify the parties’ rights and obligations with
respect to the ownership and protection of such Confidential Information,
business opportunities and goodwill. Accordingly, as a material inducement to
the Company to enter into this Agreement; in consideration for the compensation
and other benefits payable hereunder to Employee; to protect the Company’s
Confidential Information that has been and will be in the future disclosed or
entrusted to Employee (the disclosure of which by Employee in violation of this
Agreement would adversely affect the business goodwill of the Company), the
business goodwill of the Company that has been and will in the future be
developed in Employee and the business opportunities that have been and will in
the future be disclosed or entrusted to Employee by the Company; and for other
good and valuable consideration, Employee agrees to comply with, and be bound
by, Sections 9 and 10.  As used in this Section 8, “Company” shall include the
Company and any of its Subsidiaries.
 
9.  Confidential Information; Ownership of Property.
 
(a)  Obligations to Maintain Confidentiality.
 
(i)  Employee acknowledges that the Company has trade, business and financial
secrets and other confidential and proprietary information regarding the Company
and its business, in whatever form, tangible or intangible (collectively, the
“Confidential Information”), and that, during the course of Employee’s
employment with the Company (including during the 180-day period following the
Effective Date), Employee has received, shall receive or be placed in a position
to have access to or develop Confidential Information.  Employee further
acknowledges and agrees that Employee’s use of Confidential Information in the
conduct of business on behalf of a competitor of the Company would constitute
unfair competition with the Company and would adversely affect the business
goodwill of the Company.  Confidential Information includes sales materials,
technical information, processes and compilations of information, records,
specifications and information concerning customers, prospective customers,
customer and prospective customer lists, and information regarding methods of
doing business.  As defined herein, Confidential Information shall not include
information that is (i) obtained by Employee from a source other than the
Company or its Affiliates, which source is not under a duty of non-disclosure in
regard to such information or (ii) becomes generally available to the public
other than through disclosure by Employee in violation of the provisions of this
Agreement.
 
16

--------------------------------------------------------------------------------


 
(ii)  Employee is aware of those policies implemented by the Company to keep its
Confidential Information secret, including those policies limiting the
disclosure of information on a need-to-know basis and requiring the keeping of
information in secure areas.  Employee acknowledges that the Confidential
Information has been developed or acquired by the Company through the
expenditure of substantial time, effort and money and provides the Company with
an advantage over competitors who do not know or use such Confidential
Information.
 
(iii)  During and following Employee’s employment by the Company, Employee shall
hold in confidence and not directly or indirectly disclose, use (for Employee’s
commercial advantage or otherwise), copy, make lists of, or make available to
others any Confidential Information except in Employee’s good faith performance
of Employee’s duties to the Company as an executive of the Company or to the
extent authorized in writing by the Board or required by law or compelled by
legal process.  Employee agrees to use reasonable efforts to give the Company
notice of any and all attempts to compel disclosure of any Confidential
Information, in such a manner so as to provide the Company with written notice
at least five days before disclosure or within three business days after
Employee is informed that such disclosure is being or shall be compelled,
whichever is earlier.  Such written notice shall include a description of the
information to be disclosed, the court, government agency, or other forum
through which the disclosure is sought, and the date by which the information is
to be disclosed, and shall contain a copy of the subpoena, order or other
process used to compel disclosure.
 
(iv)  Employee further agrees not to use any Confidential Information for the
benefit of any person or entity other than the Company.
 
(v)  Employee agrees that all Confidential Information and other files,
documents, materials, records, notebooks, customer lists, business proposals,
contracts, agreements and other repositories containing information concerning
the Company or the business of the Company, in whatever form, tangible or
intangible (including all copies thereof), that Employee shall prepare, or use,
or be provided with as a result of Employee’s employment with the Company, shall
be and remain the sole property of the Company.  Upon termination of Employee’s
employment hereunder, Employee agrees that all Confidential Information and
other files, documents, materials, records, notebooks, customer lists, business
proposals, contracts, agreements and other repositories containing information
concerning the Company or the business of the Company (including all copies
thereof) in Employee’s possession, custody or control, whether prepared by
Employee or others, shall remain with or be returned to the Company promptly
(within 48 hours) after the Date of Termination.  The materials required to be
returned pursuant to this Section 9(a)(v) shall not include personal
correspondence or other personal property of Employee that does not relate to
the Company or the business of the Company.
 
17

--------------------------------------------------------------------------------


 
(vi)  Notwithstanding anything herein to the contrary, Employee may disclose to
any and all persons, without limitation of any kind, the U.S. federal income tax
treatment and tax structure of the transactions contemplated in this Agreement
and all materials of any kind (including opinions and other tax analyses) that
are provided to Employee relating to such tax treatment and tax structure.  For
this purpose, “tax structure” is limited to facts relevant to the U.S. federal
income tax treatment of the transactions contemplated in this Agreement and does
not include information relating to the identity of the parties hereto.
 
(b)  Ownership of Work Product.  Employee acknowledges that all discoveries,
concepts, ideas, inventions, innovations, improvements, developments, methods,
processes, programs, designs, analyses, drawings, reports, patent applications,
copyrightable work and mask work (whether or not including any confidential
information) and all registrations or applications related thereto, all other
proprietary information and all similar or related information (whether or not
patentable) that relate to the Company’s or its Affiliates’ actual or
anticipated business, research and development, or existing or future products
or services and that are conceived, developed, contributed to, made, or reduced
to practice by Employee (either solely or jointly with others) while employed by
the Company (including any of the foregoing that constitutes any proprietary
information or records) (“Work Product”) belong to the Company or its
Affiliates, as applicable, and Employee hereby assigns, and agrees to assign,
all of the above Work Product to the Company or its Affiliates, as
applicable.  Any copyrightable work prepared in whole or in part by Employee in
the course of Employee’s work for any of the foregoing entities shall be deemed
a “work made for hire” under the copyright laws, and the Company or its
Affiliates, as applicable, shall own all rights therein.  To the extent that any
such copyrightable work is not a “work made for hire,” Employee hereby assigns
and agrees to assign to the Company all right, title, and interest, including
without limitation, copyright in and to such copyrightable work.  Employee shall
promptly disclose such Work Product and copyrightable work to the Board and
perform all actions reasonably requested by the Board (whether during or after
the Term) to establish and confirm the Company’s or its Affiliates’, as
applicable, ownership (including, without limitation, assignments, consents,
powers of attorney, and other instruments).
 
(c)           As used in this Section 9“Company” shall include the Company and
any of its Subsidiaries.
 
18

--------------------------------------------------------------------------------


 
10.  Non-Competition; Non-Solicitation; Non-Disparagement.
 
(a)           For the reasons and consideration specified in Section 8, Employee
hereby covenants and agrees that, during the Term of Non-Competition, Employee
shall not, directly or indirectly, individually or as an officer, director,
manager, employee, stockholder, consultant, contractor, partner, member, joint
venturer, agent, equity owner or in any capacity whatsoever:
 
(i)  own, engage in, manage, operate, join, control, be employed by, provide
Competing Services to, or participate in the ownership, management, operation or
control of or provision of Competing Services to, a Competing Business operating
in the Geographic Area;
 
(ii)  knowingly recruit, hire, assist in hiring, attempt to hire, or contact or
solicit with respect to hiring any Person who, at any time during the 12 month
period ending on the Date of Termination, was an employee of the Company;
provided, that Employee may hire any Person that served as an administrative
assistant assigned to Employee at the time Employee’s employment with the
Company terminates;
 
(iii)  induce or attempt to induce any employee of the Company to terminate, or
in any way interfere with, the relationship between the Company and any employee
thereof; or
 
(iv)  induce or attempt to induce any customer, client, patient, supplier,
service provider, or other business relation of the Company in the Geographic
Area to cease doing business with the Company, or in any way interfere with the
relationship between the Company and any such Person.
 
Notwithstanding the foregoing, the Company agrees that Employee may own less
than one percent of the outstanding voting securities of any publicly traded
company that is a Competing Business so long as Employee does not otherwise
participate in such competing business in any way prohibited by this Section
10.  This Section 10(a) shall not apply in the event Company breaches any of its
obligations under Section 5 or 6.
 
(b)           Employee shall not make any negative or disparaging comments
regarding the Company, its Subsidiaries or Affiliates or any of their respective
officers, directors, shareholders, partners, members, managers, agents or
employees (collectively, the “Representatives”), including regarding the
performance of the Company, its Subsidiaries or Affiliates, or otherwise take
any action that could reasonably be expected to adversely affect the Company,
its Subsidiaries or Affiliates or the personal or professional reputation of any
of their respective Representatives.  Information required to be disclosed by
Employee pursuant to any applicable law, court order, subpoena, process or
governmental decree shall not constitute a violation or breach of this Section
10(b); provided, that Employee delivers written notice of such required
disclosure to the Company promptly before making such disclosure if such notice
is not prohibited by applicable law, court order, subpoena, process or
governmental decree.
 
(c)           Employee acknowledges that the geographic boundaries, scope of
prohibited activities, and time duration of the preceding paragraphs in this
Section 10 (including the defined terms for “Competing Business,” “Geographic
Area,” and “Term of Non-Competition” set forth in Section 1) are reasonable in
nature and are no broader than are necessary to maintain the goodwill of the
Company and the confidentiality of its Confidential Information and to protect
the goodwill and other legitimate business interests of the Company, and also
that the enforcement of such covenants would not cause Employee any undue
hardship or unreasonably interfere with Employee’s ability to earn a
livelihood.  If Employee violates the covenants and restrictions in this Section
10 and the Company brings legal action for injunctive or other equitable relief,
Employee agrees that the Company shall not be deprived of the benefit of the
full period of the restrictive covenant, as a result of the time involved in
obtaining such relief.  Accordingly, Employee agrees that the provisions in
Section 10(a) shall have a duration determined pursuant to Section 10(a),
computed from the date the legal or equitable relief is granted.
 
19

--------------------------------------------------------------------------------


 
(d)           If any court in any jurisdiction determines that any portion of
this Section 10 (including the defined terms for “Competing Business,”
“Geographic Area,” and “Term of Non-Competition” set forth in Section 1) is
invalid or unenforceable within such jurisdiction under circumstances then
existing, the remainder of this Section 10 (including the defined terms for
“Competing Business,” “Geographic Area,” and “Term of Non-Competition” set forth
in Section 1) shall not thereby be affected and shall be given full effect
without regard to the invalid or unenforceable provisions.  If any court in any
jurisdiction construes any of the provisions of this Section 10 (including the
defined terms for “Competing Business,” “Geographic Area,” and “Term of
Non-Competition” set forth in Section 1) to be invalid or unenforceable within
such jurisdiction under circumstances then existing, because of the duration,
scope or geographical area of such provision, such court shall be required to
substitute the maximum duration, scope or geographical area reasonable under
such circumstances within such jurisdiction for the stated period, scope or area
with respect to such jurisdiction and such court shall be allowed to revise the
restrictions contained herein to cover the maximum duration, scope and area
permitted by law, and to enforce such provision as so revised.
 
(e)           As used in this Section 10 (and the defined terms for “Competing
Business,” “Geographic Area,” and “Term of Non-Competition” set forth in
Section 1), “Company” shall include the Company and any of its Subsidiaries.
 
11.  Successors; Binding Agreement.
 
(a)           This Agreement is personal to Employee and shall not be assignable
by Employee otherwise than by will or the by laws of descent and
distribution.  This Agreement shall inure to the benefit of and be enforceable
by Employee’s personal and legal representatives, executors, administrators,
heirs, distributes, devisees and legatees.
 
(b)           This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
 
(c)           The Company shall require any successor (whether direct or
indirect, by purchase, merger, consolidation, sale of assets or otherwise) to
all or substantially all of the business and/or assets of the Company, by a
written agreement in form and substance reasonably satisfactory to Employee, to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place.  Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement and shall entitle Employee to compensation from the Company in the
same amount and on the same terms as Employee would be entitled to pursuant to
Section 6 if Employee terminated Employee’s employment for Good Reason after,
but before the second anniversary of, the occurrence of a Change in Control,
except that for purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.  As
used in this Agreement and after any such succession, “Company” shall mean the
Company as hereinbefore defined and any successor and/or assigns as aforesaid
which assumes and agrees to perform this Agreement by operation of law, or
otherwise.
 
20

--------------------------------------------------------------------------------


 
12.  Effect of Agreement on Plans and Agreements Governing
Awards.  Notwithstanding anything to the contrary contained in any plan or
agreement governing an Award granted to Employee prior to, on or after the date
of this Agreement, the respective meanings of “Cause” and “disability” as used
in any such plans or agreements shall have the meaning ascribed to such terms by
this Agreement for purposes of giving effect to such Awards on and after the
date of this Agreement.
 
13.  Miscellaneous.
 
(a)  Construction.  This Agreement shall be deemed drafted equally by both the
parties.  Its language shall be construed as a whole and according to its fair
meaning.  Any presumption or principle that the language is to be construed
against any party shall not apply.  The headings in this Agreement are only for
convenience and are not intended to affect construction or interpretation. Any
references to paragraphs, subparagraphs, sections, subsections or clauses are to
those parts of this Agreement, unless the context clearly indicates to the
contrary.  Also, unless the context clearly indicates to the contrary, (i) the
plural includes the singular and the singular includes the plural; (ii) “and”
and “or” are each used both conjunctively and disjunctively; (iii) “any,” “all,”
“each,” or “every” means “any and all”, and “each and every”; (iv) “includes”
and “including” are each “without limitation”; (v) “herein,” “hereof,”
“hereunder” and other similar compounds of the word “here” refer to the entire
Agreement and not to any particular paragraph, subparagraph, section or
subsection; and (vi) all pronouns and any variations thereof shall be deemed to
refer to the masculine, feminine, neuter, singular or plural as the identity of
the entities or persons referred to may require.
 
(b)  Notices.  All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:
 
if to Employee:
if to the Company:
   
Craig P. Goguen
3912 Wood Lake Drive
Plano, Texas  75093
Odyssey HealthCare, Inc.
717 North Harwood, Suite 1500
Dallas, Texas 75201
Attn:  General Counsel



21

--------------------------------------------------------------------------------


 

 
with a copy to:
     
P. Gregory Hidalgo
Vinson & Elkins L.L.P.
3700 Trammell Crow Center
2001 Ross Avenue
Dallas, Texas 75201



or to such other address as either party shall have furnished to the other in
writing in accordance herewith.  Notice and communications shall be effective
when actually received by the addressee.


(c)  Severability.  Except as otherwise provided in Section 10(d), if any
provision of this Agreement is held to be illegal, invalid or unenforceable
under present or future laws effective during the term of this Agreement, such
provision shall be fully severable; this Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a portion of this Agreement; and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid or unenforceable provision or by its severance from this
Agreement.  Furthermore, except as otherwise provided in Section 10(d), in lieu
of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
 
(d)  Withholding.  The Company may withhold from any amounts payable under this
Agreement such Federal, state or local taxes as shall be required to be withheld
pursuant to any applicable law or regulation.
 
(e)  No Waiver.  Except as expressly set forth in this Agreement, no waiver by
either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by the other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at any time.
 
(f)  Equitable and Other Relief.  Employee acknowledges that money damages would
be both incalculable and an insufficient remedy for a breach of Sections 8, 9 or
10 by Employee and that any such breach would cause the Company irreparable
harm.  Accordingly, the Company, in addition to any other remedies at law or in
equity it may have, shall be entitled, without the requirement of posting of
bond or other security, to equitable relief, including injunctive relief and
specific performance, in connection with a breach of Sections 8, 9 or 10 by
Employee.  The parties agree that the only circumstances in which disputes
between them will not be subject exclusively to arbitration pursuant to the
provisions in Section 13(h) are in connection with a breach of Sections 8, 9 or
10 by Employee.  If the Company files a pleading with a court seeking immediate
injunctive relief and this pleading is challenged by Employee and injunctive
relief sought is not awarded, the Company shall pay all of Employee’s costs and
attorneys’ fees.  The parties consent to venue in Dallas County, Texas and to
the exclusive jurisdiction of competent state courts or federal courts in the
state or district in Dallas County, Texas for all litigation which may be
brought, subject to the requirement for arbitration in Section 13(h), with
respect to the terms of, and the transactions and relationships contemplated by,
this Agreement.  The parties further consent to the non-exclusive jurisdiction
of any state court located within a district which encompasses assets of a party
against which a judgment has been rendered for the enforcement of such judgment
or award against the assets of such party.
 
22

--------------------------------------------------------------------------------


 
(g)  Entire Agreement.  The provisions of this Agreement constitute the entire
and complete understanding and agreement between the parties with respect to the
subject matter hereof, and supersede all prior and contemporaneous oral and
written agreements, representations and understandings of the parties, which are
hereby terminated.  Employee and the Company acknowledge and represent that
there are no other promises, terms, conditions or representations (or written)
regarding any matter relevant hereto.
 
(h)  Arbitration.  Except as otherwise provided in Section 13(f), in the event
any claim, demand, cause of action, dispute, controversy or other matter in
question (“Claim”) arises out of this Agreement (or its termination) or
Employee’s employment (or termination of employment) by the Company or its
Subsidiaries, then, upon the written request of Employee or the Company, such
dispute or controversy will be submitted to binding arbitration.  Any
arbitration will be conducted in accordance with the Federal Arbitration Act
(“FAA”) and, to the extent an issue is not addressed by the FAA or the FAA does
not apply, with the then-current National Rules for the Resolution of Employment
Disputes of the American Arbitration Association (“AAA”) or other rules of the
AAA as applicable to the claims asserted.  The results of arbitration will be
binding and conclusive on the parties hereto.  All parties agree that venue for
arbitration will be in Dallas County, Texas.  If Employee is the prevailing
party, then Employee will be entitled to reimbursement by the Company for
reasonable attorneys fees, reasonable costs and other reasonable expenses
pertaining to the arbitration.  All proceedings conducted pursuant to this
Section 13(h) will be kept confidential by all parties.  THE ARBITRATORS SHALL
HAVE NO AUTHORITY TO AWARD PUNITIVE DAMAGES UNDER ANY CIRCUMSTANCES (WHETHER IT
BE EXEMPLARY DAMAGES, TREBLE DAMAGES, OR ANY OTHER PENALTY OR PUNITIVE TYPE OF
DAMAGES).  REGARDLESS OF WHETHER SUCH DAMAGES MAY BE AVAILABLE UNDER TEXAS LAW,
EMPLOYEE AND THE COMPANY EACH HEREBY WAIVE THE RIGHT, IF ANY, TO RECOVER
PUNITIVE DAMAGES IN CONNECTION WITH ANY CLAIMS.  EMPLOYEE AND THE COMPANY
ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT EMPLOYEE AND THE COMPANY ARE WAIVING
ANY RIGHT THAT EMPLOYEE OR THE COMPANY MAY HAVE TO A JURY TRIAL OR, OTHER THAN
AS EXPRESSLY PROVIDED BY SECTION 13(f), A TRIAL BEFORE A JUDGE IN CONNECTION
WITH, OR RELATING TO, A CLAIM.
 
(i)  Attorney Fees.  The prevailing party in any dispute or controversy under or
in connection with this Agreement shall be entitled to reimbursement from the
non-prevailing party for all costs and reasonable legal fees incurred by such
prevailing party.
 
(j)  Survival.  Sections 1 and 4 through 13 of this Agreement shall survive the
termination of this Agreement.
 
(k)  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE APPLICABLE,
THE LAWS OF THE UNITED STATES.
 
23

--------------------------------------------------------------------------------


 
(l)  Amendments.  This Agreement may not be amended or modified at any time
except by a written instrument approved by the Board and executed by the Company
and Employee.
 
(m)  Employee Acknowledgement.  Employee acknowledges that Employee has read and
understands this Agreement, is fully aware of its legal effect, has not acted in
reliance upon any representatives or promises made by the Company other than
those contained in writing herein, and has entered into this Agreement freely
based on Employee’s own judgment.
 
(n)  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one and the same instrument.  Any counterpart of this Agreement
that has attached to it separate signature pages which together contain the
signature of all parties hereto shall for all purposes be deemed a fully
executed original.  Facsimile signatures shall constitute original signatures.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
 
 
 
 
 
24

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
 
COMPANY:  
     
ODYSSEY HEALTHCARE, INC.  
a Delaware corporation  
            By:    
Robert A. Lefton, President and Chief 
 
Executive Officer 
           
EMPLOYEE:  
               
Craig P. Goguen  

 
 

--------------------------------------------------------------------------------


 
 
EXHIBIT A
 
THE SHARES ISSUABLE PURSUANT TO THIS AGREEMENT ARE SUBJECT TO THE PROVISIONS OF
THE COMPANY'S 2001 EQUITY-BASED COMPENSATION PLAN AND THIS AGREEMENT IS ENTERED
INTO PURSUANT THERETO.
 


ODYSSEY HEALTHCARE, INC.
2001 EQUITY-BASED COMPENSATION PLAN
MANAGEMENT
NONSTATUTORY STOCK OPTION AGREEMENT
 
This Agreement is made and entered into as of the Grant Date (as defined below)
by and between Odyssey HealthCare, Inc., a Delaware corporation (the "Company")
and Craig P. Goguen (the "Optionee"):
 
WHEREAS, the Company in order to induce you to enter into and continue in
service to the Company and to contribute to the success of the Company, agrees
to grant you an option to acquire a priority interest in the Company through the
purchase of shares of stock of the Company;
 
WHEREAS, the Company adopted the Odyssey HealthCare, Inc. 2001 Equity-Based
Compensation Plan as it may be amended from time to time (the "Plan") under
which the Company is authorized to grant stock options to certain employees and
directors of the Company;
 
WHEREAS, a copy of the Plan has been furnished to you and shall be deemed a part
of this common stock option agreement (the "Agreement") as if fully set forth
herein; and
 
WHEREAS, you desire to accept the option created pursuant to the Agreement.
 
NOW, THEREFORE, in consideration of the mutual covenants set forth herein and
for other valuable consideration hereinafter set forth, the parties agree as
follows:
 
1.  The Grant.  Subject to the conditions set forth below, the Company hereby
grants to you, effective as of August ___, 2007 ("Grant Date"), as a matter of
separate inducement and not in lieu of any salary or other compensation for your
services for the Company, the right and option to purchase (the "Option"), in
accordance with the terms and conditions set forth herein and in the Plan, an
aggregate of 225,000 shares of the Company's Common Stock, $.001 par value (the
"Option Shares"), at the Exercise Price (as hereinafter defined).  As used
herein, the term "Exercise Price" shall mean a price equal to $______ per share,
subject to the adjustments and limitations set forth herein and in the
Plan.  The Option granted hereunder is intended to constitute an Option which is
not designed pursuant to section 422 of the Internal Revenue Code of 1986, as
amended; however, you should consult with your tax advisor concerning the proper
reporting of any federal, state or local tax liability that may arise as a
result of the grant or exercise of the Option.
 
1

--------------------------------------------------------------------------------


 
2.  Exercise.
 
(a)           For purposes of this Agreement, the Option Shares shall be deemed
"Nonvested Shares" unless and until they have become "Vested Shares."  The
Option shall in all events terminate at the close of business on the tenth (10)
anniversary of the date of this Agreement.  Subject to other terms and
conditions set forth herein, the Option may be exercised in cumulative
installments as follows:
 


On or After Each of the Following Vesting Dates
Cumulative Percentage of Shares as to Which Option is Exercisable
First Anniversary of the Grant Date
25%
Second Anniversary of the Grant Date
50%
Third Anniversary of the Grant Date
75%
Fourth Anniversary of the Grant Date
100%



Option Shares shall constitute Vested Shares once they are exercisable.
 
(b)           Subject to the relevant provisions and limitations contained
herein and in the Plan, you may exercise the Option to purchase all or a portion
of the applicable number of Vested Shares at any time prior to the termination
of the Option pursuant to this Option Agreement.  In no event shall you be
entitled to exercise the Option for any Nonvested Shares or for a fraction of a
Vested Share.
 
(c)           Notwithstanding any other provision of this Agreement as of the
business day immediately preceding a Change in Control all Nonvested Shares
shall become Vested Shares.
 
(d)           Any exercise by you of the Option shall be in writing addressed to
the Secretary of the Company at its principal place of business.  Exercise of
the Option shall be made by delivery to the Company by you (or other person
entitled to exercise the Option as provided hereunder) of (i) an executed
"Notice of Exercise of Common Stock Option and Record of Common Stock Transfer",
in the form attached hereto as Exhibit A and incorporated herein by reference,
and (ii) payment of the aggregate purchase price for shares purchased pursuant
to the exercise.
 
(e)           Payment of the Exercise Price may be made, at your election, (i)
in cash, by certified or official bank check or by wire transfer of immediately
available funds, (ii) by delivery to the Company of a number of shares of Stock
having a fair market value as of the date of exercise equal to the Exercise
Price, or (iii) by net issue exercise, pursuant to which the Company will issue
to you a number of Option Shares as to which the Option is exercised, less a
number of shares with a fair market value as of the date of exercise, as
determined in good faith by the Committee, equal to the Exercise Price.
 
2

--------------------------------------------------------------------------------


 
(f)           In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof for any reason other than Cause, the Option may
only be exercised within 90 days after the date on which you ceased to be so
employed, and only to the same extent that you were entitled to exercise the
Option on the date on which you ceased to be so employed and had not previously
done so.
 
(g)           In the event that you shall cease to be employed by the Company or
any Subsidiary or parent thereof due to a Cause termination, no portion of the
Option shall continue to be exercisable as of your date of termination.
 
(h)           If you are on leave of absence for any reason, the Company may, in
its sole discretion, determine that you will be considered to still be in the
employ of or providing services for the Company, provided that rights to the
Option Shares will be limited to the extent to which those rights were earned or
vested when the leave or absence began.
 
(i)           The terms and provisions of the employment agreement, if any,
between you and the Company or any Subsidiary (the "Employment Agreement") that
relate to or affect the Option are incorporated herein by
reference.  Notwithstanding the foregoing provisions of this Section 2, in the
event of any conflict or inconsistency between the terms and conditions of this
Section 2 and the terms and conditions of the Employment Agreement, the terms
and conditions of the Employment Agreement shall be controlling.
 
3.  Transferability.  The Option, and any rights or interests therein will be
transferable by you only by will or the laws of descent and
distribution.  However, in the Committee's discretion the Option may be
transferable or assignable if such transfer complies with the rules promulgated
in connection with a Form S-8 registration statement; provided, however, that a
transfer which is only allowed subject to the Committee's approval may only be
made to a Permitted Transferee or subject to a domestic relations order entered
or approved by a court of competent jurisdiction.
 
4.  Registration.  From time to time, the Board and appropriate officers of the
Company shall and are authorized to take whatever actions are necessary to file
required documents with governmental authorities, stock exchanges, and other
appropriate persons to make shares of Common Stock available for issuance
pursuant to the exercise of Options and subsequent lapse of restrictions.
 
5.  Withholding Taxes.  The Committee may, in its discretion, require you to pay
to the Company at the time of the exercise of an Option or thereafter, the
amount that the Committee deems necessary to satisfy the Company's current or
future obligation to withhold federal, state or local income or other taxes that
you incur by exercising an Option.  In connection with such an event requiring
tax withholding, you may (a) direct the Company to withhold from the shares of
Common Stock to be issued to you the number of shares necessary to satisfy the
Company's obligation to withhold taxes, that determination to be based on the
shares' fair market value as of the date of exercise; (b) deliver to the Company
sufficient shares of Common Stock (based upon the fair market value as of the
date of such delivery) to satisfy the Company's tax withholding obligation,
which tax withholding obligation is based on the shares' fair market value as of
the date of exercise; or (c) deliver sufficient cash to the Company to satisfy
its tax withholding obligations.  If you elect to use a Common Stock withholding
feature you must make the election at the time and in the manner that the
Committee prescribes.  The Committee may, at its sole option, deny your request
to satisfy withholding obligations through Common Stock instead of cash.  In the
event the Committee subsequently determines that the aggregate fair market value
(as determined above) of any shares of Common Stock withheld or delivered as
payment of any tax withholding obligation is insufficient to discharge that tax
withholding obligation, then you shall pay to the Company, immediately upon the
Committee's request, the amount of that deficiency in the form of payment
requested by the Committee.
 
3

--------------------------------------------------------------------------------


 
6.  Adjustments.  The terms of the Option shall be subject to adjustment from
time to time, in accordance with the following provisions:
 
(a)           If at any time, or from time to time, the Company shall subdivide
as a whole (by reclassification, by a Common Stock split, by the issuance of a
distribution on Common Stock payable in Common Stock or otherwise) the number of
shares of Common Stock then outstanding into a greater number of shares of
Common Stock, then (i) the number of shares of Common Stock (or other kind of
securities) that may be acquired under the Option shall be increased
proportionately and (ii) the price (including exercise price) for each share of
Common Stock (or other kind of shares or securities) subject to then outstanding
Options shall be reduced proportionately, without changing the aggregate
purchase price or value as to which outstanding Options remain exercisable or
subject to restrictions.
 
(b)           If at any time, or from time to time, the Company shall
consolidate as a whole (by reclassification, reverse Common Stock split or
otherwise) the number of shares of Common Stock then outstanding into a lesser
number of shares of Common Stock, (i) the number of shares of Common Stock (or
other kind of shares or securities) that may be acquired under the Option shall
be decreased proportionately and (ii) the price (including exercise price) for
each share of Common Stock (or other kind of shares or securities) subject to
then outstanding Options shall be increased proportionately, without changing
the aggregate purchase price or value as to which outstanding Options remain
exercisable or subject to restrictions.
 
(c)           Whenever the number of shares of Common Stock subject to the
Option and the price for each share of Common Stock subject to the Option are
required to be adjusted as provided in this Section 6, the Committee shall
promptly prepare a notice setting forth, in reasonable detail, the event
requiring adjustment, the amount of the adjustment, the method by which such
adjustment was calculated, and the change in price and the number of shares of
Common Stock, other securities, cash, or property purchasable and held by you
pursuant to the exercise of the Option or subject to the Option after giving
effect to the adjustments.  The Committee shall promptly give you such a notice.
 
(d)           Adjustments under this Section 6 shall be made by the Committee,
and its determination as to what adjustments shall be made and the extent
thereof shall be final, binding, and conclusive.  No fractional interest shall
be issued under the Plan on account of any such adjustments.
 
7.  Furnish Information.  You agree to furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirement imposed upon the Company by or under any applicable statute or
regulation.
 
4

--------------------------------------------------------------------------------


 
8.  Remedies.  The Company shall be entitled to recover from you reasonable
attorneys' fees incurred in connection with the enforcement of the terms and
provisions of this Agreement whether by an action to enforce specific
performance or for damages for its breach or otherwise.
 
9.  No Liability for Good Faith Determinations.  The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Option granted hereunder.
 
10.  Execution of Receipts and Releases.  Any payment of cash or any issuance or
transfer of shares of Common Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefore in such form as
it shall determine.
 
11.  No Guarantee of Interests.  The Board and the Company do not guarantee the
Common Stock of the Company from loss or depreciation.
 
12.  Company Records.  Records of the Company regarding your service and other
matters shall be conclusive for all purposes hereunder, unless determined by the
Company to be incorrect.
 
13.  Notice.  All notices required or permitted under this Agreement must be in
writing and personally delivered or sent by mail and shall be deemed to be
delivered on the date on which it is actually received by the person to whom it
is properly addressed or if earlier the date it is deposited, postage paid in
the United States mail. A notice shall be effective when actually received by
the appropriate Company representative, in writing and in conformance with this
Agreement and the Plan.
 
14.  Waiver of Notice.  Any person entitled to notice hereunder may, by written
form, waive such notice.
 
15.  Information Confidential.  As partial consideration for the granting of
this Option, you agree that you will keep confidential all information and
knowledge that you have relating to the manner and amount of your participation
in the Plan; provided, however, that such information may be disclosed as
required by law and may be given in confidence to your spouse, tax and financial
advisors, or a financial institution to the extent that such information is
necessary to obtain a loan.
 
16.  Successors.  This Agreement shall be binding upon you, your legal
representatives, heirs, legatees and distributees, and upon the Company, its
successors and assigns.
 
17.  Headings.  The titles and headings of paragraphs are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
 
5

--------------------------------------------------------------------------------


 
18.  Governing Law.  All questions arising with respect to the provisions of
this Agreement shall be determined by application of the laws of the State of
Delaware except to the extent Delaware law is preempted by federal law.
 
19.  Word Usage.  Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
 
20.  No Assignment.  You may not assign this Agreement or any of your rights
under this Agreement without the Company's prior written consent, and any
purported or attempted assignment without such prior written consent shall be
void.
 
21.  Arbitration.  You and the Company agree, upon written request of either you
or the Company, to the resolution by binding arbitration of all claims, demands,
causes of action, disputes, controversies or other matters in question
(“Claims”), whether or not arising out of this Agreement or your employment (or
its termination), whether arising in contract, tort or otherwise and whether
provided by statute, equity or common law, that the Company may have against you
or that you may have against the Company or its parents, subsidiaries or
affiliates, and each of the foregoing entities’ respective officers, directors,
employees or agents in their capacity as such or otherwise, if such Claim is not
resolved by the mutual written agreement between you and the Company, or
otherwise, within 30 days after notice of the dispute is first given.  Claims
covered by this Section 21 include without limitation claims by you for breach
of this Agreement, wrongful termination, discrimination (based on age, race,
sex, disability, national origin, sexual orientation, religion or any other
factor), harassment and retaliation.  Any arbitration shall be conducted in
accordance with the Federal Arbitration Act (“FAA”) and, to the extent an issue
is not addressed by the FAA, with the then-current National Rules for the
Resolution of Employment Disputes of the American Arbitration Association
(“AAA”) or such other rules of the AAA as are applicable to the claims
asserted.  If a party refuses to honor its obligations under this Section 21,
the other party may compel arbitration in either federal or state court.  The
arbitrators shall apply the substantive law of Delaware (excluding choice-of-law
principles that might call for the application of some other jurisdiction’s law)
or federal law, or both as applicable to the claims asserted.  The arbitrators
shall have exclusive authority to resolve any dispute relating to the
interpretation, applicability or enforceability or formation of this Agreement
(including this Section 21), including any claim that all or part of the
Agreement is void or voidable and any claim that an issue is not subject to
arbitration.  The results of arbitration will be binding and conclusive on the
parties hereto. Any arbitrators’ award or finding or any judgment or verdict
thereon will be final and unappealable. All parties agree that venue for
arbitration will be in Dallas, Texas, and that any arbitration commenced in any
other venue will be transferred to Dallas, Texas, upon the written request of
any party to this Agreement. In the event that an arbitration is actually
conducted pursuant to this Section 21, the party in whose favor the arbitrator
renders the award shall be entitled to have and recover from the other party all
costs and expenses incurred, including reasonable attorneys’ fees, reasonable
costs and other reasonable expenses pertaining to the arbitration and the
enforcement thereof and such attorneys fees, costs and other expenses shall
become a part of any award, judgment or verdict.  Any and all of the
arbitrators’ orders, decisions and awards may be enforceable in, and judgment
upon any award rendered by the arbitrators may be confirmed and entered by any
federal or state court having jurisdiction.  All arbitrations will have three
individuals acting as arbitrators: one arbitrator will be selected by you, one
arbitrator will be selected by the Company, and the two arbitrators so selected
will select a third arbitrator; provided that (a) you or the Company shall use
reasonably diligent efforts to select its respective arbitrator within 60 days
after a matter is submitted to arbitration and (b) the parties (including
arbitrators) shall not be limited to selecting arbitrators from only the AAA’s
lists of arbitrators.  Any arbitrator selected by a party will not be
affiliated, associated or related to the party selecting that arbitrator in any
matter whatsoever.  The arbitration hearing shall be conducted within 60 days
after the selection of the arbitrators.  All privileges under state and federal
law, including attorney-client, work product and party communication privileges,
shall be preserved and protected.  The decision of the majority of the
arbitrators will be binding on all parties.  Arbitrations will be conducted in a
manner so that the final decision of the arbitrators will be made and provided
to you and the Company no later than 120 days after a matter is submitted to
arbitration.  All proceedings conducted pursuant to this agreement to arbitrate,
including any order, decision or award of the arbitrators, shall be kept
confidential by all parties.  YOU ACKNOWLEDGE THAT BY SIGNING THIS AGREEMENT,
YOU ARE WAIVING ANY RIGHT THAT YOU MAY HAVE TO A JURY TRIAL OR A COURT TRIAL, OF
ANY EMPLOYMENT-RELATED CLAIM ALLEGED BY YOU.
 
6

--------------------------------------------------------------------------------


 
22.  Miscellaneous.
 
(a)           This Agreement is subject to all the terms, conditions,
limitations and restrictions contained in the Plan.  In the event of any
conflict or inconsistency between the terms hereof and the terms of the Plan,
the terms of the Plan shall be controlling.
 
(b)           The Option may be amended by the Board of the Company or by the
Committee at any time (i) if the Board or the Committee determines, in its sole
discretion, that amendment is necessary or advisable in light of any addition to
or change in any federal or state, tax or securities law or other law or
regulation, which change occurs after the Grant Date and by its terms applies to
the Option; or (ii) other than in the circumstances described in clause (i) or
provided in the Plan, with your consent.  The foregoing notwithstanding, the
Committee may, in its sole discretion, cancel the Option at any time prior to
your exercise of the Option if, in the opinion of the Committee, you engage in
activities contrary to the interests of the Company.
 
(c)           For purposes of this Agreement, a Permitted Transferee refers to
any child, stepchild, grandchild, parent, step-parent, grandparent, spouse,
former spouse, sibling, niece, nephew, mother-in-law, father-in-law, son-in-law,
daughter-in-law, brother-in-law, or sister-in-law including adoptive
relationships in each case with respect to you, any person sharing your
household (other than a tenant or employee of the Company), a trust in which
these persons have more than fifty percent of the beneficial interest, a
foundation in which these persons (or you) control the management of assets, and
any other entity in which these persons (or you) own more than fifty percent of
the voting interest.
 
(d)           For purposes of this Agreement “Cause” shall have the meaning set
forth in that certain Employment Agreement, dated as of August ___, 2007, by and
between the Company and Employee.
 
7

--------------------------------------------------------------------------------




 
Please indicate your acceptance of all the terms and conditions of the award and
the Plan by signing and returning a copy of this Agreement.
 

   
ODYSSEY HEALTHCARE, INC. 
                   
By:
     
Name:
Robert A. Lefton
   
Title:
President & CEO
ACCEPTED:
             
 
     
Signature of Optionee
                     
Craig P. Goguen
     
Name of Optionee (Please Print)
             
Date:  _________________, ____
                     

 
 
8

--------------------------------------------------------------------------------


 
EXHIBIT B
 
AGREEMENT AND MUTUAL RELEASE
 
This Agreement and Mutual Release (this “Agreement”), dated as of _____________,
20___, is entered into between Craig P. Goguen (“Employee”) and Odyssey
HealthCare, Inc., a Delaware corporation (the “Company”), pursuant to the terms
of that certain Employment Agreement, dated July 26, 2007 (the “Employment
Agreement”), by and between Employee and the Company.  Pursuant to Section 7(f)
of the Employment Agreement, Employee agreed that in consideration for receiving
any of the severance benefits identified therein, that Employee would execute
and deliver this Agreement to the Company.  Any capitalized term used herein and
not otherwise defined shall have the meaning given such term in the Employment
Agreement.
 
 1.  Definitions.
 
a.  “Claims” means any and all claims, complaints, charges, demands,
liabilities, suits, damages, losses, expenses, attorneys' fees, obligations or
causes of action.
 
b.   “Company Parties” means the Company and its predecessors, successors,
assigns, parents, Subsidiaries and affiliates and each of the foregoing
entities' respective past, present and future shareholders, members, partners,
managers, directors, officers, employees, agents, representatives, principals,
insurers, attorneys, employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and any Person
acting by, through, under or in concert with any of the foregoing entities).
 
c.  “Employee Parties” means Employee and his family, attorneys, heirs, estate,
agents, executors, representatives, administrators and each of their respective
successors and assigns.
 
 2.  Employee’s General Release and Covenant Not to Sue.
 
a.  Employee, on behalf of himself and each of the other Employee Parties,
hereby generally releases and forever discharges the Company Parties from any
and all Claims, known or unknown, of any kind and every nature whatsoever, and
whether or not accrued or matured, which any of them may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, or
any other matters or things occurring or existing at any time prior to and
including the date of termination of Employee’s employment with the Company
(including but not limited to any Claims against any of the Company Parties
based on, relating to or arising under wrongful discharge, retaliation, breach
of contract (whether oral or written), tort, fraud, defamation, slander, breach
of privacy, violation of public policy, negligence, promissory estoppel, Title
VII of the Civil Rights Act of 1964, The Age Discrimination in Employment Act,
The Americans with Disabilities Act, the Employee Retirement Income Security Act
of 1974, or any other federal, state or local law relating to employment (or
unemployment), the payment of wages, salary or other compensation, civil or
human rights, or discrimination in employment (based on age or any other
factor)) in all cases arising out of or relating to Employee's employment by the
Company or any Subsidiary thereof or Employee’s investment in the Company or any
Subsidiary thereof or his services as an officer or employee of the Company or
any Subsidiary thereof, or otherwise relating to the termination of such
employment or services; provided, however, that this release will not limit or
release (i) Employee's rights under this Agreement or Employee’s rights under
the Employment Agreement that survive the date of termination of Employee’s
employment with the Company, (ii) Employee's rights to indemnification from any
Company Party in respect of his services as a director, officer or employee of a
Company Party (or of any entity for which Employee has served in any such
capacity or a similar capacity at the request of the Company) as provided by
law, any indemnification agreements to which Employee and any Company Party are
parties, or the certificates of incorporation or bylaws (or like constitutive
documents) of any Company Party, (iii) subject to the terms of the Employment
Agreement, Employee's rights under any Investment Plan or any agreement entered
into to evidence rights granted pursuant to an Investment Plan, (iv) Employee’s
entitlement, if any, to continued medical and dental insurance coverage under
and pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985, or
(v) any rights of Employee under any Welfare Plan.
 

--------------------------------------------------------------------------------


 
b.  Employee, on behalf of himself and each of the other Employee Parties,
hereby covenants forever not to assert, file, prosecute, commence, institute (or
sponsor or purposely facilitate any person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable, arbitral or administrative
proceeding of any nature, against any of the Company Parties in connection with
any released Claims, and represents and warrants that no other person or entity
has initiated or, to the extent within his control, will initiate any such
proceeding on his behalf, and that if such a proceeding is initiated, Employee
shall accept no benefit therefrom.
 
 3.  Company’s General Release and Covenant Not to Sue.
 
a.  The Company, on its own behalf and on behalf of the other Company Parties,
hereby generally releases and forever discharges the Employee Parties from any
and all Claims, known or unknown, of any kind and every nature whatsoever, and
whether or not accrued or matured, which any of them may have, arising out of or
relating to any transaction, dealing, relationship, conduct, act or omission, or
any other matters or things occurring or existing at any time prior to and
including the date of termination of Employee’s employment with the Company
(including but not limited to any Claims based on, relating to or arising under
breach of contract (whether oral or written), tort, fraud, defamation, slander,
violation of public policy, negligence, promissory estoppel, or any other
federal, state or local law relating to employment or discrimination in
employment) in all cases arising out of or relating to Employee's employment by
the Company or any Subsidiary thereof or Employee’s investment in the Company or
any Subsidiary thereof or his services as a director, officer or employee of any
Company Party (or of any entity for which Employee has served in any such
capacity or a similar capacity at the request of the Company), or otherwise
relating to the termination of such employment or services; provided, however,
that this release will not limit or release (i) the Company's rights under this
Agreement or the Company’s rights under the Employment Agreement that survive
the date of termination of Employee’s employment with the Company, (ii) the
Company's rights against Employee with respect to any breach of fiduciary or
other legal duties as a director or officer, any fraudulent or criminal activity
or any action or conduct that would constitute Cause under the Employment
Agreement (other than an action that would constitute Cause only under clause
(i) of the definition thereof), or (iii) the Company's rights under any
Investment Plan or any agreement entered into to evidence rights granted
pursuant to an Investment Plan.
 
b.  The Company, on behalf of itself and the other Company Parties, hereby
covenants forever not to assert, file, prosecute, commence, institute (or
sponsor or purposely facilitate any person in connection with the foregoing),
any complaint or lawsuit or any legal, equitable, arbitral or administrative
proceeding of any nature, against any of the Employee Parties in connection with
any released Claims, and represents and warrants that no other person or entity
has initiated or to the extent within its control, will initiate any such
proceeding on its behalf, and that if such a proceeding is initiated, the
Company and the other Company Parties shall accept no benefit therefrom.
 
2

--------------------------------------------------------------------------------


 
 4.  Acknowledgments.  Employee acknowledges that, by entering into this
Agreement, the Company does not admit to any wrongdoing in connection with
Employee’s employment, and that this Agreement is intended as a compromise of
any Claims that any Employee Party has or may have against the Company
Parties.  Employee acknowledges that he has read and understands this Agreement,
is fully aware of its legal effect, has not acted in reliance upon any
representations or promises made by the Company other than those contained in
writing herein, and has entered into this Agreement freely based on Employee’s
own judgment.  Employee has been advised by the Company to consult with an
attorney of Employee’s choosing before signing this Agreement.  Employee
understands that he has 21 days to consider this Agreement, which Employee
agrees is a reasonable amount of time.  In addition, Employee understands that
he may revoke this Agreement within 7 days after Employee has signed it by
written notice to the Company given in accordance with Section 13(b) of the
Employment Agreement.  This Agreement shall not become effective or enforceable
until the 7-day revocation period has expired without Employee’s
revocation.  Employee acknowledges that if Employee accepts any of the severance
benefits identified in the Employment Agreement after the expiration of the
7-day period, such acceptance shall constitute an acknowledgment by Employee
that Employee did not revoke this Agreement during the 7-day period.
 
 5.  Resignation.  Employee hereby resigns from his positions as a director of
the Company and each of its direct and indirect subsidiaries, effective as of
the date of termination of Employee’s employment with the Company.
 
 6.  Injunctive Relief.  The parties hereto acknowledges that money damages
would be both incalculable and an insufficient remedy for a breach of this
Agreement by either party hereto and that any such breach would cause the
nonbreaching party irreparable harm.  Accordingly, each party hereto, in
addition to any other remedies at law or in equity it may have, shall be
entitled, without the requirement of posting of bond or other security, to
equitable relief, including injunctive relief and specific performance, in
connection with a breach of this Agreement by the other party.  If either party
hereto files a pleading with a court seeking immediate injunctive relief and
this pleading is challenged by the other party and the injunctive relief sought
is not awarded, the party seeking injunctive relief shall pay all of the costs
and attorneys’ fees of the other party.
 
 7.  Severability.  If any provision of this Agreement is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Agreement shall be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a portion of
this Agreement; and the remaining provisions of this Agreement shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance from this Agreement.  Furthermore,
in lieu of such illegal, invalid or unenforceable provision there shall be added
automatically as part of this Agreement a provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible and be legal,
valid and enforceable.
 
3

--------------------------------------------------------------------------------


 
 8.  Attorney’s Fees.  Employee agrees to pay the reasonable attorney’s fees,
costs and any damages any Company Party may incur as a result of Employee
breaching a promise Employee made in this Agreement (such as by suing a Company
Party over a released Claim) or if any representation Employee made in this
Agreement is false.  The Company agrees to pay the reasonable attorney’s fees,
costs and any damages any Employee Party may incur as a result of the Company
breaching a promise the Company made in this Agreement (such as by suing an
Employee Party over a released Claim) or if any representation the Company made
in this Agreement is false.
 
 9.  Counterparts.  This Agreement may be executed in any number of
counterparts, each of which will be an original, but all of which together shall
constitute one and the same instrument.  Any counterpart of this Agreement that
has attached to it separate signature pages which together contain the signature
of all parties hereto shall for all purposes be deemed a fully executed
original.  Facsimile signatures shall constitute original signatures.
 
 10.  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS WITHOUT REFERENCE TO PRINCIPLES
OF CONFLICT OF LAWS OF TEXAS OR ANY OTHER JURISDICTION, AND, WHERE APPLICABLE,
THE LAWS OF THE UNITED STATES.
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
date and year first above written.
 
 
 
 
 
Craig P. Goguen
 
Date
                 
 
 
 
For Odyssey HealthCare, Inc.
 
Date


 
 
 
4

--------------------------------------------------------------------------------

 